Corrected Notice of Allowance
	This notice is sent in response to address an error in the indication of allowed claims on the prior PTO form 37 (which indicated claims 1-8 as being allowed). The correct allowed claims do not include cancelled claim 2, however. This notice corrects these deficiencies on form 37. 

Claims Status
Claims 2 and 17 have been cancelled previously. Claims 9-15, previously withdrawn without traverse, were cancelled in the previously mailed Examiner’s Amendment.
Claims 28-29 were added per the response filed 12/28/2020.
Claims 1, 2-8, 16, and 18-29 remain pending and are allowed.

Allowable Subject Matter
	Claims 1, 2-8, 16, and 18-29 remain allowable for the reasons set forth on pages 4-5 of the previous Notice of Allowance. Those reasons are incorporated herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619